Name: Commission Regulation (EEC) No 371/81 of 12 February 1981 making the importation into Benelux of women' s outer garments (category 15 B) originating in Taiwan subject to quantitative limits
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 41 / 16 Official Journal of the European Communities 13 . 2. 81 COMMISSION REGULATION (EEC) No 371/81 of 12 February 1981 making the importation into Benelux of women's outer garments (category 15 B) originating in Taiwan subject to quantitative limits Whereas it is necessary therefore to establish quantita ­ tive limits for the period 1980 to 1982 on imports of products in category 15 B originating in Taiwan, HAS ADOPTED THIS REGULATION : Article 1 During the years 1981 and 1982, the importation into Benelux of women's outer garments (category 15 B) originating in Taiwan shall be subject to the quantita ­ tive limits indicated in the Annex. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3020/77 of 30 December 1977 on the arrangements for imports of certain textile products originating in Taiwan (*), and in particular Article 3 thereof, Having regard to Council Regulation (EEC) No 255/78 of 7 February 1978 maintaining the arrange ­ ments for imports into the Community of textile products originating in Taiwan (2), Whereas Commission Regulation (EEC) No 3020/77 established autonomous arrangements for imports of textiles originating in Taiwan ; whereas Article 3 of that Regulation lays down the conditions for the esta ­ blishment of further quantitative limits ; Whereas imports into Benelux of women's outer garments (category 15 B) originating in Taiwan, have considerably exceeded the threshold indicated in that Article : Article 2 The provisions of Regulation (EEC) No 3020/77, and in particular those concerning the administration of quantitative limits, shall apply to the quantitative limits established by this Regulation. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 12 February 1981 . For the Commission Wilhelm HAFERKAMP Member of the Commission 0) OJ No L 357, 31 . 12. 1977, p. 51 . (2) OJ No L 39, 9 . 2. 1978 , p . 1 . 13. 2. 81 Official Journal of the European Communities No L 41 /17 ANNEX Cate ­ gory CCT heading No NIMEXE code (1980) Description Member States Units Quantitative limits from 1 January to 31 December 1981 1982 15 B 61.02 B 11 e) 1 aa) bb) cc) 2 aa) bb) cc) 61.02-31 ; 32 ; 33 ; 35 ; 36 ; 37 ; 39 ; 40 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven over ­ coats, raincoats and other coats, cloaks and capes ; jackets and blazers, other than garments of category 15 A, of wool, of cotton or of man-made textile fibres BNL 1 000 pieces 60 64